DETAILED ACTION

Response to Amendment

	Amendments and response received 06/06/2022 have been entered. Claims 1-17 are currently pending in this application. Claims 1, 16 and 17 have been amended. Amendments and response are addressed hereinbelow.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 11-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Masahiro Yamamoto et al (US 20050226494 A1) in view of Carl Conrad Mäder (US 20110158484 A1).

Regarding claim 1, Yamamoto et al discloses an inspection device (Fig. 4) comprising: 
a processor (Fig. 4 numeral 1) configured to 
implement a first inspection of determining quality of read image data as an inspection target which is performed using original image data as correct image data (¶ [26] using reference pattern to inspect acquired image) and performing a second inspection on a contour portion included in the read image data (¶ [201] inspection of edge/boundary).
Yamamoto et al fails to explicitly disclose the read image data being obtained by reading a first image-formed matter obtained by forming the original image data on a first recording medium, perform a second inspection on a contour portion included in the read image data as the inspection target, the second inspection using another read image data obtained by reading a second image-formed matter obtained by forming the original image data on a second recording medium, as the correct image data.
Mäder, in the same field of endeavor of inspecting a read image to correct the output image using corrective information (Abstract), teaches the read image data being obtained by reading a first image-formed matter obtained by forming the original image data on a first recording medium (¶ [97]), perform a second inspection on a contour portion included in the read image data as the inspection target (¶ [84], ¶ [31] wherein the image content for the second image quality inspection comprises contours/edges of the printed image), the second inspection using another read image data obtained by reading a second image-formed matter obtained by forming the original image data on a second recording medium, as the correct image data (¶ [84]).
It would have been  obvious to one of ordinary skill in the art before the invention was effectively filed for the inspection device as disclosed by Yamamoto et al which is configured to implement a first inspection of determining quality of read image data as an inspection target which is performed using original image data as correct image data to utilize the teachings of Mäder which teaches the read image data being obtained by reading a first image-formed matter obtained by forming the original image data on a first recording medium, perform a second inspection on a contour portion included in the read image data as the inspection target, the second inspection using another read image data obtained by reading a second image-formed matter obtained by forming the original image data on a second recording medium, as the correct image data to reduce computational capacity needed by the image processing device thereby speeding up data processing significantly.

Regarding claim 2, Yamamoto et al discloses the inspection device according to claim 1 (see rejection of claim 1).
Yamamoto et al fails to explicitly disclose wherein the processor is configured to perform both the first inspection and the second inspection on an entirety of the read image data as the inspection target, determine quality of the contour portion by using an inspection result of the second inspection, and determine quality of a portion other than the contour portion by using an inspection result of the first inspection.
Mäder teaches the processor is configured to perform both the first inspection and the second inspection on an entirety of the read image data as the inspection target (¶ [92]), determine quality of the contour portion by using an inspection result of the second inspection (see rejection of claim 1 and ¶ [103]), and determine quality of a portion other than the contour portion by using an inspection result of the first inspection (see rejection of claim 1 and ¶ [100]).
It would have been  obvious to one of ordinary skill in the art before the invention was effectively filed for the inspection device as disclosed by Yamamoto et al which is configured to implement a first inspection of determining quality of read image data as an inspection target which is performed using original image data as correct image data to utilize the teachings of Mäder which teaches the processor is configured to perform both the first inspection and the second inspection on an entirety of the read image data as the inspection target, determine quality of the contour portion by using an inspection result of the second inspection, and determine quality of a portion other than the contour portion by using an inspection result of the first inspection to reduce computational capacity needed by the image processing device thereby speeding up data processing significantly.

Regarding claim 3, Yamamoto et al discloses the inspection device according to claim 1 (see rejection of claim 1), 
wherein the processor is configured to 
perform the second inspection on the contour portion of the read image data as the inspection target (see rejection of claim 1), 
perform the first inspection on a portion of the read image data as the inspection target other than the contour portion (see rejection of claim 1), 
determine quality of the contour portion by using an inspection result of the second inspection (see rejection of claim 2), and 
determine quality of the portion other than the contour portion by using an inspection result of the first inspection (see rejection of claim 2).

Regarding claim 6, Yamamoto et al discloses the inspection device according to claim 1 (see rejection of claim 1).
Yamamoto et al fails to explicitly disclose wherein the processor is configured to extract the contour portion by applying a contour extraction filter to the original image data or the read image data.
Mäder teaches the processor is configured to extract the contour portion by applying a contour extraction filter to the original image data or the read image data (¶ [31]).
It would have been  obvious to one of ordinary skill in the art before the invention was effectively filed for the inspection device as disclosed by Yamamoto et al which is configured to implement a first inspection of determining quality of read image data as an inspection target which is performed using original image data as correct image data to utilize the teachings of Mäder which teaches the processor is configured to extract the contour portion by applying a contour extraction filter to the original image data or the read image data to utilize a well-known method having high reliability in distinguishing edges in image data. 

Regarding claim 7, Yamamoto et al discloses the inspection device according to claim 2 (see rejection of claim 2), wherein the processor is configured to extract the contour portion by applying a contour extraction filter to the original image data or the read image data (see rejection of claim 6).

Regarding claim 8, Yamamoto et al discloses the inspection device according to claim 3 (see rejection of claim 3), wherein the processor is configured to extract the contour portion by applying a contour extraction filter to the original image data or the read image data (see rejection of claim 6).

Regarding claim 11, Yamamoto et al discloses the inspection device according to claim 6 (see rejection of claim 6), 
wherein the processor is configured to associate the contour portion of the read image data used as the correct image data with the contour portion of the read image data as the inspection target by using the contour extraction filter in the second inspection (see rejection of claim 6; see also claim 1).

Regarding claim 12, Yamamoto et al discloses the inspection device according to claim 7 (see rejection of claim 7), wherein the processor is configured to associate the contour portion of the read image data used as the correct image data with the contour portion of the read image data as the inspection target by using the contour extraction filter in the second inspection (see rejection of claim 6 regarding the use of the extraction filter; see also claim 1 wherein the comparison is performed utilizing a first reference printed product as opposed to saved reference values).

Regarding claim 13, Yamamoto et al discloses the inspection device according to claim 8 (see rejection of claim 8), wherein the processor is configured to associate the contour portion of the read image data used as the correct image data with the contour portion of the read image data as the inspection target by using the contour extraction filter in the second inspection (see rejection of claim 8; see also claim 1).

Regarding claim 17, Yamamoto et al discloses a non-transitory computer readable medium storing an inspection program causing a computer to execute (¶ [44]): 
in a case where a first inspection of determining quality of read image data as an inspection target is performed using original image data as correct image data, the read image data being obtained by reading a first image-formed matter obtained by forming the original image data on a first recording medium, performing a second inspection on a contour portion included in the read image data as the inspection target, the second inspection using another read image data obtained by reading a second image-formed matter obtained by forming the original image data on a second recording medium, as the correct image data (see rejection of claim 1).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Masahiro Yamamoto et al (US 20050226494 A1) in view of Carl Conrad Mäder (US 20110158484 A1) as applied to claim 1 above, and further in view of Yoshiyuki Namizuka (US 20020126313 A1).

Regarding claim 16, Yamamoto et al discloses an image forming apparatus (Fig. 4 numeral 6) comprising: 
an inspection device that includes a processor configured to in a case where a first inspection of determining quality of read image data as an inspection target is performed using original image data as correct image data, the read image data being obtained by reading a first image-formed matter obtained by forming the original image data on a first recording medium by the reading unit, perform a second inspection on a contour portion included in the read image data as the inspection target, the second inspection using another read image data obtained by reading a second image-formed matter obtained by forming the original image data on a second recording medium, as the correct image data (see rejection of claim 1).
Yamamoto fails to explicitly disclose a forming unit that forms original image data on a recording medium and a reading unit that reads an image-formed matter obtained by formation of the forming unit.
Namizuka, in the same field of endeavor of detecting defects in an image using edge information of the image data (¶ [28]), teaches a forming unit that forms original image data on a recording medium (¶ [21] ink jet printer) and a reading unit that reads an image-formed matter obtained by formation of the forming unit (¶ [21] scanning unit).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the inspection device disclosed by Yamamoto et al comprising performing a second inspection on a contour portion included in the read image data as the inspection target to utilize the teachings of Namizuka which teaches a forming unit that forms original image data on a recording medium and a reading unit that reads an image-formed matter obtained by formation of the forming unit to allow a user to specify an image reproduction mode and other adjustment options.

Response to Arguments

Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter

Claims 4, 5, 9, 10, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571)270-1585. The examiner can normally be reached Mon-Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571) 272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMARES Q WASHINGTON/Primary Examiner, Art Unit 2675                                                                                                                                                                                           
August 18, 2022